DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,054,478. This is a statutory double patenting rejection.
The following is the relationship between this application and the U.S. Patent No. 11,054,478 [known herein as ‘478]: Claim 1 of this application is the same as claim 1 of ‘478; claim 2 of this application is the same as claim 2 of ‘478; claim 3 of this application is the same as claim 3 of ‘478; claim 4 of this application is the same as claim 4 of ‘478; claim 5 of this application is the same as claim 5 of ‘478; claim 6 of this application is the same as claim 6 of ‘478; claim 7 of this application is the same as claim 7 of ‘478; claim 8 of this application is the same as claim 8 of ‘478; claim 9 of this application is the same as claim 9 of ‘478; claim 10 of this application is the same as claim 10 of ‘478; claim 11 of this application is the same as claim 11 of ‘478; claim 12 of this application is the same as claim 12 of ‘478; claim 13 of this application is the same as claim 13 of ‘478; claim 14 of this application is the same as claim 14 of ‘478; claim 15 of this application is the same as claim 15 of ‘478; claim 16 of this application is the same as claim 16 of ‘478; claim 17 of this application is the same as claim 17 of ‘478; claim 18 of this application is the same as claim 18 of ‘478; claim 19 of this application is the same as claim 19 of ‘478 and claim 20 of this application is the same as claim 20 of ‘478.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858